Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1 and 8, and in dependent claim 17, “the headspace” lacks antecedent basis, since presence of either transient or continuous one or more gas-filled headspaces in portion(s) or the entirety of the sewer line is not a necessarily inherent or consistent property of the sewer line. 
Alternating recitations of “the sewer line” and “the extended sewer line” in claims 1, 8 and 15 and in dependent claims 2-7, 9, 14, 15 and 17 are inconsistent, as these terms are understood from their description in the instant Specification, which at page 14, lines 14-15 clarifies that an “extended sewer line” may include a combination of individual sewer lines” or plural mains or extensions (Specification at page 14, lines 14-18, and page 23, lines 13-18).
In claim 3, “the one or more sewerage parameters” lacks antecedent basis and is inconsistent with recitation of “sewer line parameters” in claim 1, as “sewerage” is commonly understood to encompass the entire infrastructure which encompasses sewer lines as well as drains, manholes, pumping stations, etc.

In claim 8, “instructing a user” is vague and indefinite as to whether such limitation refers to functionality or configuration of a controller, interface display or computer device, or may instead encompass merely provided human-implemented verbal, printed or written instructions, and it is unclear what is meant by “user” (does this refer to an employee or operator of a wastewater treatment or municipal wastewater management facility?).
In claim 10, “the immediate release composition” and “the extended release composition” each lack antecedent basis and are inconsistent with “recitations of “immediate…compound” and “extended release…compound” in independent claim 8. 
In claim 15, “one or more sewerage parameters” is inconsistent with later recitation of ‘the one or more sewer line parameters”, the latter thus lacking antecedent basis, as “sewerage” is commonly understood to encompass the entire infrastructure which encompasses sewer lines as well as drains, manholes, pumping stations, screening chambers etc.
In claim 16, “the sensor” lacks antecedent basis and is inconsistent with previous recitation of “at least one sensor”. Also, for recitation of parameter(s) being selected from wastewater composition, pH, temperature and flow rate, it is unclear whether such wastewater concerns wastewater present in the extended sewer line, or may encompass wastewater present elsewhere in sewerage structure such as infrastructure 
In claim 18, “the parameter” lacks antecedent basis and is inconsistent with previous recitation of “at least one parameter”.
For claim 19, regarding “the wastewater”, it is again unclear whether such wastewater concerns wastewater present in the extended sewer line, or may encompass wastewater present elsewhere in sewerage structure such as infrastructure which encompasses sewer lines as well as drains, manholes, pumping stations, screening chambers etc. and “restore pH” is indefinite, since there is no previous recitation in claim 16 or in claim 19 of pH of the wastewater deviating from a desired value or range.
For claim 20, “recognize trends…on a schedule” is non-idiomatic (trends over a time period?), also “trends” is inconsistent with “the at least one parameter which optionally refers to only a single parameter which would have one corresponding trend, and regarding “restore pH” is indefinite, since there is no previous recitation in claim 16 or in claim 19 of pH of the wastewater deviating from a desired value or range.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matheis et al PGPUBS Document US 2012/0012188 (Matheis ‘188) in view of Matheis et al patent 8,968,646 (Matheis ‘646) and Harshman et al PGPUBS Document US 2005/022409 (Harshman). Referenced paragraph numbers of the applied Matheis ‘188 PGPUBS document are identified by “[ ]” symbols for this and succeeding grounds of rejection. For independent claims 1 and 8, Matheis ‘188 discloses: a method of providing sustained odor control [0034, 0040] in a network of sewer lines, or “extended sewer line [0015 0016, 0035], comprising:
measuring sewer line parameters selected from average wastewater volume, flow rate and/or retention time [0002, 0013, 0033, 0038, 0041];
incorporating at least one fast or immediate release alkaline, liquid or slurry compound and a solid, hence extended release alkaline compound [0021-0023], into a blended composition in an amount sufficient to control a hydrogen sulfide (H2S) concentration along the sewer line along the length of the sewer line [0045, 0040]; and
administering the blended composition to the sewer line to at least one injection point, in an amount responsive to one or more of the measured parameters using one or more controllers [0031-0034, 0050-0053, 0057].

providing one or more controllers operative to instruct an operator or user to administer the blended composition to control the hydrogen sulfide concentration [0017, 0038].
The claims all differ by requiring the odorous hydrogen sulfide to be treated in a headspace of the sewer line. Matheis ‘646 teaches that the hydrogen sulfide in sewer lines or sewerage is detectable in atmospheric, sewerage present in sewer lines, so as to safeguard human health (column 7, line 30-column 8, line11). Harshman teaches to control hydrogen sulfide concentration in sewer line system headspaces by controlled introduction of a composition [0031, 0041, 0046-0051, 0052-0055]. 
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 method by detecting hydrogen sulfide that atmospherically or in the headspace of the sewer line, as taught by Matheis ‘646 and Harshman, so as to control atmospheric release of odorous hydrogen sulfide otherwise endangering human health of humans exposed to such gas. 
Independent claims 1 and 8, and claims dependent therefrom, also all differ by requiring the (H2S) concentration to be controlled so as to be 100 ppm or less along the sewer line. However, Matheis ‘646 teaches administering a blended composition including at least one immediate release compound and at least one extended release compound into one or more sewer line injection points to control such (H2S) 
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 method by operating the controller(s) to inject the blended composition at rates and for time durations sufficient to maintain (H2S) concentration so as to be 100 ppm or less, in order to ensure effective mitigation of release of odor from the treated sewer line to below the point where it becomes noticeable or bothersome to humans in the vicinity of the sewer line.
Matheis ‘188 further specifically discloses or suggests: 
measuring one or more parameters selected from pH, hydrogen sulfide concentration and temperature of the wastewater for claim 2 [0045, 0049];
the measuring being at one of sewer line inlet, point of composition administration and downstream of such point of administration for claim 3 [0039-0041];
regulation of pH to be in a range of 7-9, thus to be 8.0 or greater than claims 4, 7 and 9 [0039];
an extended sewer system or network inherently extending for plural miles for claim 5 [0015]; 
administering the composition at a single point of administration for claims 6 and 13 [0045]; 
providing a blended composition comprising calcium hydroxide and magnesium oxide in combination, and optionally being in a mixture of one liquid, or slurry, hence immediate release compound  and one suspended solid, hence gradually dissolving or 
measuring sewer line parameters selected from average wastewater volume, flow rate and/or retention time and administering the blended composition in an amount responsive to the sewer line parameters for claim 14 [0002, 0013, 0033, 0038, 0041]; and
measuring sewerage parameters selected from wastewater pH, dissolved sulfide or temperature, or hydrogen sulfide concentration, and administering the blended composition in an amount responsive to the sewerage parameters for claim 15 [0045-0049].
For claim 16, Matheis ‘188 discloses a system for providing sustained odor control in an extended sewer line, comprising: 
a source of a blended composition connectable to the extended sewer line at a single point of administration, the blended composition comprising an immediate release alkaline compound and an extended release alkaline compound [0021-0023]; 
a metering valve positioned at the single point of administration configured to administer the blended composition to the extended sewer line by being in any of an open or partially open position [0018-0020, 0034, 0049] ; 
at least one sensor constructed and arranged to measure at least one parameter selected from headspace composition in the sewer line, wastewater composition, 
and a controller operatively connected to the metering valve and to the sensor, the controller configured to instruct the metering valve to administer the blended composition responsive to the at least one parameter, in an amount sufficient to control an H2S concentration in composition in an amount sufficient to control a hydrogen sulfide (H2S) concentration along the length of the sewer line a headspace of the sewer line to be maintained at a low level [0031-0034, 0050-0053, 0057].
The claims all differ by requiring the system be operable to measure and control odorous hydrogen sulfide in a headspace of the sewer line. Matheis ‘646 teaches that the hydrogen sulfide in sewer lines or sewerage is detectable in atmospheric, sewerage present in sewer lines, so as to safeguard human health (column 7, line 30-column 8, line11). Harshman teaches to control hydrogen sulfide concentration in sewer line system headspaces by controlled introduction of a composition [0031, 0041, 0046-0051, 0052-0055]. 
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 system by locating the at least one sensor to be operable for detecting hydrogen sulfide that is present in the sewer line system atmosphere so that the controller is operable to control the hydrogen sulfide which is present in the headspace of the sewer line, as taught by Matheis ‘646 and Harshman, so as to control atmospheric release of odorous hydrogen sulfide otherwise endangering human health of humans exposed to such gas. 
2S) concentration so as to be 100 ppm or less along the sewer line (column 7, line 52-column 8, line 25 and column 9, line 65-column 10, line 28).
It would have been obvious to one of ordinary skill in the art of wastewater treatment and specialty in treating wastewater along sewer lines, to have tailored the Matheis ‘188 system by configuring the controller(s) to inject the blended composition at rates and for time durations sufficient to maintain (H2S) concentration so as to be 100 ppm or less, in order to ensure effective mitigation of release of odor from the treated sewer line to below the point where it becomes noticeable or bothersome to humans in the vicinity of the sewer line.
Matheis ‘188 further discloses:
the source of the blended composition comprising a blending subsystem constructed and arranged to incorporate the immediate release alkaline compound and the extended release alkaline compound into the blended composition responsive to the at least one parameter, in an amount sufficient to control the H2S concentration in the headspace of the sewer line for claim 17 [0021-0023, 0040, 0045];

wherein the controller is programmable to automatically instruct the metering valve to administer the blended composition responsive to the at least one parameter in an amount sufficient to restore pH of the wastewater to be within tolerance of a target value for claim 19 [0038, 0039, 0041]; and
wherein the controller is programmable to recognize trends of the at least one parameter on a schedule and automatically instruct the metering valve to administer the blended composition responsive to the recognized trends in an amount sufficient to restore pH of the wastewater to be within tolerance of a target value for claim 20 [0041, 0046, 0047].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various cited references are of interest for reciting specific immediate and long-range effects of introduction of magnesium hydroxide and/or calcium hydroxide to treat wastewater or sewer lines to eliminate odorous compounds, and other treatment mechanisms for treating hydrogen sulfide in sewer lines.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  

Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 



JWD
02/14/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778